Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated May 1, 1978 and made after a statutory fair hearing, which affirmed a determination of the local agency to reduce petitioner’s public assistance grant for her failure to co-operate in a proceeding to establish the paternity of one of her children. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and the matter is remitted to the respondent State commissioner for a new fair hearing in accordance herewith. The local agency reduced petitioner’s public assistance grant because she had failed to appear on three separate occasions in a proceeding brought on her behalf by the County of Suffolk to establish the paternity of her youngest child. These absences, unless satisfactorily explained, constituted a violation of Federal provisions (US Code, tit 42, § 602, subd [a], par [26]), which impose upon recipients of aid to dependent children the obligation to co-operate in efforts to establish the paternity of a child or children for whom such aid is claimed. At the fair hearing held on April 11, 1978, petitioner offered an explanation for her last failure to appear but the hearing officer failed to inquire concerning the first two absences, despite petitioner’s question as to whether she should explain her first absence. Under these circumstances, we cannot agree that the determination in issue is supported by substantial evidence and the matter must be remanded for a new hearing. Hopkins, J. P., Lazer, Gibbons and Rabin, JJ., concur.